EXHIBIT CONTRACT No. 38171 CLEVELAND HOPKINS INTERNATIONAL AIRPORT AMENDMENT NO. 2 To AGREEMENT AND LEASE Between City of Cleveland, Ohio, Lessor And Continental Airlines, Inc., Lessee THIS AMENDMENT NO. 2 TO AGREEMENT AND LEASE (“Second Amendment”) is entered into effective the 1st day of April, 2007 (“Effective Date”), by and between the City of Cleveland (“City”), a municipal corporation of the State of Ohio, acting by and through its Director of Port Control (“Director”) pursuant to the authority of Ordinance No. 1328-08, passed by the Council of the City on October 6, 2008 and Continental Airlines, Inc., a corporation organized and existing under the laws of the State of Delaware and authorized to do business as a foreign corporation in the State of Ohio (“Airline”), duly authorized by resolution of its Board of Directors, represented herein by an authorized officer. RECITALS: WHEREAS, the City owns and operates the Airport; and WHEREAS, the City and Airline are party to an Agreement dated May 15, 1987 (“Original Agreement”) whereby the Airline operates at the Airport; and WHEREAS, the City and Airline entered in to Amendment No. 1 to the Original Agreement effective January 1, 2006 to extend the term of and amend certain provisions of the Original Agreement (“Amendment No. 1”, together with the Original Agreement the “Amended Agreement”); and WHEREAS, the City and Airline wish to further amend the Amended Agreement as set forth herein; and WHEREAS, all capitalized terms contained herein and not otherwise defined are used as defined in the Amended Agreement. NOW THEREFORE, in consideration of the foregoing, the payments and the mutual promises contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound hereby, the parties hereto represent, warrant, covenant and agree as follows: ARTICLE
